United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-31819 GOLD RESERVE INC. (Exact name of Registrant as specified in its charter) Yukon Territory, Canada NA (Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 926 West Sprague Avenue, Suite 200, Spokane, Washington 99201 (Address of principal executive offices) Zip Code (509) 623-1500 (Registrants Telephone, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No As of May 12, 2011, 58,969,018 Class A common shares, no par value per share, and 500,236 Class B common shares, no par value per share, were issued and outstanding. Item 1. Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS March 31, 2011 (unaudited) March 31, December 31, U.S. Dollars 2011 2010 ASSETS Current Assets: Cash and cash equivalents (Note 4) $64,240,198 $ 58,186,478 Assets held for sale (Note 7)  7,968,813 Marketable equity securities (Note 5) 2,049,311 2,263,923 Deposits, advances and other 1,465,145 1,507,822 Total current assets 67,754,654 69,927,036 Property, plant and equipment, net (Note 7) 28,474,743 28,503,330 Total assets $ 96,229,397 $ 98,430,366 LIABILITIES Current Liabilities : Accounts payable and accrued expenses $ 1,486,303 $ 1,633,150 Accrued interest 1,641,849 234,550 Total current liabilities 3,128,152 1,867,700 Convertible notes (Note 12) 100,997,600 100,754,404 Total liabilities 104,125,752 102,622,104 Measurement uncertainty (Note 1) SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value243,899,961 243,582,458 Contributed Surplus 5,171,603 5,171,603 Stock options (Note 9) 15,970,882 14,518,570 Accumulated deficit (273,737,215) (268,571,593) Accumulated other comprehensive income 909,105 1,217,915 KSOP debt (Note 8) (110,691) (110,691) Total shareholders' deficit (7,896,355) (4,191,738) Total liabilities and shareholders' deficit $ 96,229,397 $ 98,430,366 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2011 and 2010 (unaudited) U.S. Dollars 2011 2010 OTHER INCOME Interest $ 44,048 $ 64,519 Gain on disposition of marketable securities 198,191 106,551 Gain on sale of equipment 361,208 55,874 Foreign currency gain 3,586 82,244 607,033 309,188 EXPENSES Corporate general and administrative 2,704,361 973,437 Venezuelan operations 347,741 450,117 Equipment holding costs 464,305 340,754 Corporate communications 183,220 130,114 Legal and accounting 87,508 127,151 Arbitration (Note 3) 335,025 1,079,269 4,122,160 3,100,842 Loss before interest expense and income tax (3,515,127) (2,791,654) Interest expense (1,650,495) (1,633,905) Loss before income tax (5,165,622) (4,425,559) Income tax benefit  1,694 Net loss for the period $ (5,165,622) $ (4,423,865) Net loss per share, basic and diluted $ (0.09) $ (0.08) Weighted average common shares outstanding 59,358,254 57,529,117 The accompanying notes are an integral part of the consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2011 and 2010 (unaudited) U.S. Dollars 2011 2010 Net loss for the period $ (5,165,622) $ (4,423,865) Other comprehensive income, net of tax: Unrealized gain (loss) on marketable securities (110,619) 221,762 Adjustment for realized gains included in net loss (198,191) (106,551) Other comprehensive income (loss) (308,810) 115,211 Comprehensive loss for the period $ (5,474,432) $ (4,308,654) The accompanying notes are an integral part of the consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2011 and 2010 (unaudited) U.S. Dollars 2011 2010 Cash Flows from Operating Activities: Net loss for the period $ (5,165,622) $ (4,423,865) Adjustments to reconcile net loss to net cash used by operating activities: Stock option compensation 1,454,790 70,599 Depreciation 23,981 40,143 Gain on sale of equipment (361,208) (55,874) Amortization of premium on marketable debt securities  47,020 Accretion of convertible notes 243,196 226,607 Other  (5,256) Net gain on disposition of marketable securities (198,191) (106,551) Shares issued for compensation 311,400 57,000 Changes in non-cash working capital: Net decrease (increase) in deposits and advances 42,677 (350,210) Net increase in accounts payable and accrued expenses 1,260,452 439,206 Net cash used in operating activities (2,388,525) (4,061,181) Cash Flows from Investing Activities: Proceeds from disposition of marketable securities 558,941 609,592 Purchase of marketable securities (454,948) (421,535) Purchase of property, plant and equipment (2,513) (498,440) Proceeds from sales of equipment 8,337,140 3,865,641 Decrease in restricted cash  494,076 Net cash provided by investing activities 8,438,620 4,049,334 Cash Flows from Financing Activities: Net proceeds from the issuance of common shares 3,625 32,384 Net cash provided by financing activities 3,625 32,384 Change in Cash and Cash Equivalents: Net increase in cash and cash equivalents 6,053,720 20,537 Cash and cash equivalents - beginning of period 58,186,478 60,962,813 Cash and cash equivalents - end of period $ 64,240,198 $ 60,983,350 The accompanying notes are an integral part of the consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY For the Three Months Ended March 31, 2011 and the Year Ended December 31, 2010 (unaudited) Common Shares Accumulated Common Shares and Equity Units Contributed and Equity Units Stock Accumulated Other Compre- KSOP Common Shares Equity Units Amount Surplus Held by Affiliates Options Deficit hensive income Debt Balance, December 31, 2009 57,694,997 500,236 $ 242,207,200 $ 5,171,603 $ (636,267) $ 14,448,889 $(246,934,463) $ (277,225) $ (110,691) Net loss (21,637,130) Other comprehensive income 1,495,140 Stock option compensation 99,532 Fair value of options exercised 29,851 (29,851) Common shares issued for: Cash 150,554 43,661 Services 924,300 1,503,566 Decrease in shares held by affiliates (201,820) 636,267 Balance, December 31, 2010 58,769,851 500,236 243,582,458 5,171,603 - 14,518,570 (268,571,593) 1,217,915 (110,691) Net loss (5,165,622) Other comprehensive loss (308,810) Stock option compensation 1,454,790 Fair value of options exercised 2,478 (2,478) Common shares issued for: Cash 12,500 3,625 Services 180,000 311,400 Balance, March 31, 2011 58,962,351 500,236 $ 243,899,961 $ 5,171,603 $- $ 15,970,882 $(273,737,215) $ 909,105 $ (110,691) The accompanying notes are an integral part of the consolidated financial statements. 4 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2011 and 2010 (unaudited) Expressed in U.S. Dollars 1. The Company and Significant Accounting Policies The Company. Gold Reserve Inc. (the “Company”) is engaged in the business of acquiring, exploring and developing mining projects. The Company is an exploration stage company incorporated in 1998 under the laws of the Yukon Territory, Canada and is the successor issuer to Gold Reserve Corporation which was incorporated in 1956. In February 1999, the shareholders of Gold Reserve Corporation approved a plan of reorganization whereby Gold Reserve Corporation became a subsidiary of Gold Reserve Inc., the successor issuer (the “Reorganization”). Generally, each shareholder of Gold Reserve Corporation received one Gold Reserve Inc. Class A common share for each common share owned of Gold Reserve Corporation. Certain U.S. holders of Gold Reserve Corporation elected, for tax reasons, to receive equity units in lieu of Gold Reserve Inc. Class A common shares. An equity unit is comprised of one Gold Reserve Inc. Class B common share and one Gold Reserve Corporation Class B common share.
